United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1152
Issued: April 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 17, 2018 appellant, through counsel, filed a timely appeal from an April 19, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the April 19, 2018 merit decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has received an overpayment of compensation in the
amount of $15,521.26 as he concurrently received Office of Personnel Management (OPM)
retirement benefits while receiving FECA benefits for the period February 28, 2017 to March 3,
2018; and (2) whether OWCP properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On January 13, 2009 appellant, then a 52-year-old supply clerk, filed a traumatic injury
claim (Form CA-1) alleging that on January 8, 2009 he fell over a large box in the area behind the
cash register while in the performance of duty. He alleged that he injured his neck, hands, back,
and right thigh. Appellant stopped work on January 8, 2009.
OWCP initially accepted appellant’s claim for myalgia, myositis, not otherwise specified,
and arthropathy, multiple sites. On September 30, 2016 it expanded acceptance of the claim to
include spinal stenosis, lumbar region, sciatica, and acquired spondylolisthesis. OWCP paid
appellant wage-loss compensation on the supplemental rolls as of February 23, 2009, and then on
the periodic compensation rolls commencing November 22, 2009.
In a letter dated November 25, 2009, OWCP advised appellant that he was being placed on
the periodic compensation rolls and that he would receive a regular net payment of $1,044.64 for
the period November 22 to December 19, 2009 and every 28 days thereafter. It explained that he
must report any retirement income, disability income, or compensation benefits from any federal
agency. OWCP advised that a recipient of compensation benefits under FECA was not permitted
to receive benefits under certain other federal programs, including the Civil Service Retirement
System.
On May 28, 2017 appellant elected to receive retirement benefits from OPM.
In a letter dated June 23, 2017, OWCP advised appellant that his monthly FECA benefits
were $1,328.00 and that it had been informed that he might be receiving benefits from OPM, which
was a prohibited dual benefit. It advised him of the actions he could take regarding his benefits.
In a July 5, 2017 letter, OWCP contacted OPM providing notification that appellant had
elected to receive OPM benefit commencing May 28, 2017 and provided a copy of the election
form.
In a signed letter dated July 24, 2017, appellant advised his election to receive FECA
benefits effective that date.
In a letter dated September 1, 2017, OWCP advised OPM that appellant elected to receive
OPM retirement benefits effective May 28, 2017, however, after learning that he would not receive
his OPM benefits for nine months, he elected to continue receiving FECA benefits until “around
February 28, 2017.”4 It further advised OPM that it retroactively reinstated his FECA benefits

4

OWCP indicated February 28, 2017, but this was an error as appellant had elected to receive benefits from OPM
effective February 28, 2018, as noted later in his letter.

2

from May 28, 2017 and that he elected to receive benefits from OPM effective February 28, 2018,
in lieu of benefits under FECA.
In a letter to OPM dated January 26, 2018, appellant indicated that he was electing to
receive disability retirement benefits, effective February 28, 2018, and that he signed a release of
“OWCP workers’ compensation benefits” effective January 26, 2018, in order to receive his OPM
benefits beginning on February 28, 2018.
In a letter dated March 7, 2018, OWCP issued a preliminary determination that an
overpayment had been created in the amount of $15,521.26 for the period February 28, 2017
through March 3, 2018. It explained that appellant submitted an application to receive benefits
from OPM effective February 28, 2017 and continued to receive benefits from OWCP
concurrently until March 3, 2018. OWCP noted that he could not receive payments from both
programs concurrently. In an attached worksheet it calculated the overpayment based on the
amounts received from OWCP which included $46.50 for the day of February 28, 2017,
$17,311.428 for the period March 1, 2017 to February 28, 2018, and $145.39 for the period
March 1 to 3, 2018. OWCP calculated the gross benefits from OWCP as $17,503.31, subtracted
deductions of $1,982.05, and concluded that an overpayment in the amount of $15,521.26 had
been created. It advised appellant that he was without fault in the creation of the overpayment
because he was not aware, nor could he reasonably be aware, that OWCP had paid compensation
incorrectly. OWCP also provided him with an Overpayment Recovery Questionnaire (Form
OWCP-20) and informed appellant of his appeal rights.
On March 15, 2018 appellant completed the Form OWCP-20. He contested the
overpayment and provided a breakdown of his monthly income and expenses. Appellant reported
a total monthly income of $82.00 from social security benefits and total monthly expenses of
$1,540.56. Regarding assets, he indicated that he had $3.00 cash on hand, $82.19 in a checking
account, savings of $2.25, no stocks or bonds, and $800.00 of personal property. Appellant
reported his bills and monthly expenses amounts including rent of $761.56, food of $160.00,
clothing $00.00, utilities of $344.00, miscellaneous expenses of $225.00, VACU credit card of
$25.00, and a Walmart credit card of $25.00. He noted that his rent and utilities were split with
his roommate. In a letter dated April 18, 2018, OWCP instructed OPM that appellant had elected
to receive benefits from OPM effective February 28, 2017. It instructed OPM to commence
monthly annuity payments effective that date and to thereafter reimburse OWCP in the amount of
$15,521.26 for FECA benefits paid for the period February 28, 2017 to March 3, 2018.
By decision dated April 19, 2018, OWCP finalized the preliminary determination
regarding the fact and amount of overpayment and found that appellant was without fault in the
creation of the overpayment in the amount of $15,521.26. It noted that he responded to the
preliminary determination by completing the OWCP-20 form. OWCP found, however, that the
information provided was insufficient to justify waiver of recovery of the overpayment. It further
found that appellant had received benefits from OPM, but the amount he had received was not
reported on the OWCP-20 form. OWCP advised that the overpayment would be recovered through
payments in the amount of $50.00 dollars per month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
3

performance of duty.5 Section 8116(a) provides that, while an employee is receiving workers’
compensation benefits, he or she may not receive salary, pay, or remuneration of any type from
the United States, except in return for services actually performed or for certain payments related
to service in the Armed Forces, including benefits administered by the Department of Veterans
Affairs, unless such benefits are payable for the same injury or the same death being compensated
for under FECA.6 Section 10.421(a) of OWCP’s implementing regulations provides that a
beneficiary may not receive wage-loss compensation concurrently with a federal retirement or
survivor annuity.7 The beneficiary must elect the benefit that he or she wishes to receive.8 OWCP
procedures also explain that the employee must make an election between FECA benefits and
OPM benefits. The employee has the right to elect the monetary benefit which is the more
advantageous.9
Under section 8116 of FECA, an injured employee must make an election between
compensation for disability and retirement pay.10 OWCP procedures provide that, when an
election is required in a disability case, OWCP must provide an OWCP Form CA-1102 to the
employee. This form provides information about the rate of compensation payable and the
employee’s right to elect the more advantageous benefit.11
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision regarding whether OWCP
properly determined that appellant received a $15,521.26 overpayment of compensation for the
period February 28, 2017 to March 3, 2018.12
While appellant elected to receive OPM benefits, rather than FECA benefits on May 28,
2017, the Board notes that, in a letter dated September 1, 2017, OWCP notified OPM that he was
changing his OPM election dated May 28, 2017 to FECA benefits. OWCP explained that he
changed his election because he had been advised that he would not receive his check from OPM
for nine months and he therefore rescinded his OPM election until February 28, 2018.

5

5 U.S.C. § 8102(a).

6

Id. at § 8116(a).

7

20 C.F.R. § 10.421(a).

8

Id.

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4.a (January 1997); see also
R.S., Docket No. 11-0428 (issued September 27, 2011); Harold Weisman, Docket No. 93-1335 (issued
March 30, 1994).
10

Id. at 2.1000.5 (b) (February 1995).

11

Id.

12

J.J., Docket No. 14-0785 (issued September 3, 2014).

4

An overpayment of FECA benefits occurs due to receipt of prohibited dual benefits if the
claimant elects OPM benefits, but continues to receive FECA benefits during the same time
period.13
The Board finds that OWCP has not established that appellant received an overpayment of
compensation during the period February 28, 2017 through March 3, 2018, as he had elected to
receive FECA benefits until his OPM benefits became effective on February 28, 2018. OWCP
advised OPM that he had changed his election to FECA benefits because he was ineligible to
receive OPM benefits for another nine months, which would be February 2018. Its preliminary
determination did not include the amount of payments he had received from OPM prior to
February 28, 2018, if any. Without a record establishing the exact dollar amount of OPM benefits
actually paid during the time of the alleged dual benefit period with FECA benefits, the Board is
unable to adequately review this aspect of the case. This documentation from OPM is especially
important in this case where OWCP simultaneously sought reimbursement of an overpayment
from appellant, yet also sought reimbursement from OPM by letter dated April 18, 2018. A
claimant is entitled to an overpayment decision that clearly explains how the amount was
calculated.14 The Board finds that the overpayment decision in this case does not provide such an
explanation. Therefore, the fact and amount of overpayment has not been established.
On remand OWCP shall determine when appellant’s OPM benefits commenced and the
amount that he received, including deductions, to determine if he received a prohibited dual benefit
without appropriate offset.15 If he received a prohibited dual benefit, then OWCP should issue a
new preliminary overpayment determination, with an appropriate overpayment action request
form, an overpayment recovery questionnaire, and instructions for him to provide supporting
financial information. After OWCP has further developed the case record, a de novo decision may
be issued.16

13

C.H., Docket No. 18-0772 (issued November 14, 2018).

14

See J.W., Docket No. 15-1163 (issued January 13, 2016); see also O.R., 59 ECAB 432 (2008) with respect to
overpayment decisions, OWCP must provide clear reasoning showing how the overpayment was calculated); see
Jenny M. Drost, 56 ECAB 587 (2005) (to comply with OWCP’s overpayment procedures, an overpayment decision
must contain a clearly written explanation indicating how the overpayment was calculated).
15

See supra note 9, Part 6 -- Debt Management, Identifying and Calculating an Overpayment, Chapter 6.200.2
(September 2018).
16

As the case is not in posture for decision regarding the fact and amount of overpayment, the waiver issue is moot.
See S.F., Docket No. 18-0003 (issued April 19, 2018); see also R.L., Docket No. 11-1251 (issued January 27, 2012).

5

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 19, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion.
Issued: April 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

